Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samantha Page on November 19, 2021.
The application has been amended as follows: 
SPECIFICATION

	The abstract has been re-written and put in separate page as follows:








Abstract:
In a method for producing nanofibrillar cellulose, cellulose based fibre material, in which internal bonds in cellulose fibres have been weakened by 5 preliminary modification of cellulose, is subjected to disintegration treatment in form of pulp comprising fibres and liquid. The fibre material is supplied at a consistency higher than 10 wt-%, preferably at least 15 wt-%, to a disintegration treatment where fibrils are detached from the fibre material by joint effect of repeated impacts to the fibre material by fast moving 10 successive elements and the weakened internal bonds of the cellulose fibres. The nanofibrillar cellulose is withdrawn from the disintegration treatment at dry matter which is equal or higher than the consistency of the fibre material.


CLAIMS
Claim 1 has been re-written as follows:
1. (Previously Presented) A nanofibrillar cellulose product, which is in the form of moist powder containing particles formed of cellulose nanofibrils wherein a dry matter content of the moist nanofibrillar cellulose powder is between 16 - 60 wt-% based on the dry matter of nanofibrils, where in a fibrous starting material is chemically modified cellulose and the median particle diameter of the nanocellulose powder by laser diffraction analysis is 100 - 1000 micrometers, wherein the cellulose is
- oxidized cellulose having carboxylate content of at least 0.8 mmol/g or higher,
- carboxymethylated cellulose having degree of substitution above 0.1, or
- cationized cellulose having degree of substitution of at least 0.1 or higher;
wherein the nanofibrillar cellulose product is obtained directly after a disintegration treatment of cellulose.
Claims 25-26 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicants’ arguments filed on October 05, 2021 are convincing. The prior art does not teach nor fairly suggest a moist powder as it is now claimed, i.e., the closest prior art, Sivonen, WO 2013/076376, does not teach a moist powder after the defibrillation, but a hydrogel and therefore the products are different inter alia, the product of the reference is a hydrogel and thus it is not a powder with a median particle diameter as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF